[Cite as In re L.B., 2017-Ohio-7049.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: L.B.                                           C.A. Nos.    28483
       A.B.                                                        28494



                                                      APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
                                                      COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
                                                      CASE Nos. DN 14-12-0788
                                                                 DN 14-12-0789

                                 DECISION AND JOURNAL ENTRY

Dated: August 2, 2017



        CARR, Judge.

        {¶1}     Appellants, L.J. (“Mother) and A.B. (“Father”), appeal from a judgment of the

Summit County Court of Common Pleas, Juvenile Division, that terminated their parental rights

to two of their minor children and placed them in the permanent custody of Summit County

Children Services Board (“CSB”). This Court affirms.

                                                 I.

        {¶2}     Mother and Father are the biological parents of L.B. and A.B., twins born August

17, 2014, at 25 weeks’ gestation. Mother gave birth to another child during this case, but that

child is not a party to this appeal.

        {¶3}     The twins were born at a hospital in Willard, Ohio, where Father was temporarily

working. Because that hospital was not equipped to provide appropriate care for the premature

twins, they were transferred to Akron Children’s Hospital to receive specialized care in the
                                               2


neonatal intensive care unit.    Both children had serious medical problems and remained

hospitalized for the next several months.

       {¶4}    On December 2, 2014, while the twins were still in the hospital, CSB filed

complaints alleging that they were dependent children because the parents lacked stable housing

and income, had not been regularly visiting the children, and were threatening to remove the

children from the hospital and take them to their home state of North Carolina. The children

were later adjudicated dependent and placed in the temporary custody of CSB.

       {¶5}    The case plan required the parents to engage in treatment for their mental health

and substance abuse problems, obtain and maintain stable income and housing, and learn how to

meet the basic and special medical needs of the children. Mother visited the children, attended

some of their medical appointments, and complied with the case plan goals for many months. At

the end of 2015, however, Father was extradited to North Carolina to face criminal charges.

Shortly afterward, Mother also returned to North Carolina. After Mother moved back to North

Carolina, she stopped working on the case plan and returned to Ohio only twice to visit L.B. and

A.B.

       {¶6}    The parents identified the paternal grandmother (“Grandmother), who lived in

North Carolina, as a relative who could take custody of the twins. CSB filed an application with

North Carolina through the interstate compact for the placement of children to investigate

Grandmother. Although Grandmother’s home was apparently deemed suitable, Grandmother did

not follow through in seeking custody or visitation with the children. She came to Ohio only

once or twice to visit the children and never received any training about meeting their extensive

medical needs. After the parents moved back to North Carolina, Grandmother did not return to

Ohio to visit the children.
                                                 3


       {¶7}    CSB eventually moved for permanent custody of L.B. and A.B. Each parent

alternatively moved for legal custody of the children. The parents would later state that they also

supported Grandmother having legal custody of the children. No one filed a motion for the

children to be placed in the legal custody of Grandmother, however, nor did Grandmother ever

indicate to the trial court that she was willing to take legal custody of the children. See R.C.

2151.353(A)(3). By the time of the hearing, Mother had not seen the children for more than five

months and Father and Grandmother had not seen them for nearly one year.

       {¶8}    Following a hearing on the competing dispositional motions, the trial court

terminated parental rights and placed L.B. and A.B. in the permanent custody of CSB. The

parents separately appealed and their appeals were later consolidated. This Court will address

their assignments of error jointly because they are closely related.

                                                 II.

                          MOTHER’S ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED WHEN IT DENIED MOTHER’S MOTION FOR
       A   CONTINUANCE,   THUS   DEPRIVING   MOTHER    OF   HER
       CONSTITUTIONAL RIGHT TO DUE PROCESS.

                          FATHER’S ASSIGNMENT OF ERROR II

       IT WAS REVERSIBLE ERROR FOR THE TRIAL COURT TO DENY
       MOTHER’S MOTION FOR A CONTINUANCE OF THE PERMANENT
       CUSTODY TRIAL.

       {¶9}    Mother and Father both argue that the trial court committed reversible error by

denying Mother’s request to continue the permanent custody hearing. Juv.R. 23 provides that

“[c]ontinuances shall be granted only when imperative to secure fair treatment for the parties.”

Moreover, absent an emergency or unforeseen circumstances, “[a]ll requests for continuances

must be made in writing and filed seven days before the scheduled hearing date.” Loc.R.
                                                  4


5.03(B) of the Court of Common Pleas of Summit County, Juvenile Division. Mother filed no

timely, written motion for a continuance.        Instead, at the commencement of the hearing,

Mother’s counsel orally requested a continuance of the hearing.

       {¶10} In her appellate brief, Mother raises a due process argument that she did not assert

in the trial court: that a continuance was necessary to enable Grandmother to come to Ohio to

testify at the hearing. At the hearing, Mother did not mention anything about Grandmother

wanting to testify. Instead, the sole argument in support of Mother’s request for a continuance

was that Grandmother, whom the parents named as a potential custodian for the children, had

lost her home in a hurricane in North Carolina one month earlier. Because Grandmother recently

obtained new housing, Mother requested the continuance so that a new interstate assessment of

her home could be completed.

       {¶11} The decision to grant or deny a continuance lies within the sound discretion of the

trial judge, which requires a balancing of “any potential prejudice to a [party against] concerns

such as a court’s right to control its own docket and the public’s interest in the prompt and

efficient dispatch of justice.” State v. Unger, 67 Ohio St.2d 65, 67 (1981). A trial court’s

determination of whether to continue a hearing should consider factors such as the length of the

continuance sought; whether the hearing has already been continued; and the inconvenience to

other parties and/or counsel, witnesses, and the trial court. Id. at 65, 67-68.

       {¶12} At the hearing, given that Grandmother’s home had been destroyed more than one

month earlier, Mother’s counsel offered no reason for failing to file a timely, written request for

a continuance. She was also unable to estimate how long would be needed for Grandmother’s

new housing to be inspected. Mother sought a continuance for an unspecified period of time.

Despite arguments in the parents’ briefs to the contrary, Mother did not request a two-week
                                                 5


continuance, nor did she suggest that two weeks would be sufficient for an inspection of

Grandmother’s new home to be completed. A period of two weeks was mentioned only by the

trial judge, who observed that the case would reach the two-year sunset date in two weeks. The

guardian ad litem emphasized that temporary custody could not be extended beyond that time.

See R.C. 2151.415(D)(4).

       {¶13} CSB and the guardian ad litem both opposed a continuance of the hearing. They

emphasized that the permanent custody motion had been pending for several months and that all

parties and witnesses were prepared to proceed with the hearing that day. Because the parents

have failed to demonstrate that the trial court abused its discretion in denying the oral motion for

a continuance, Mother’s first and Father’s second assignments of error are overruled.

                         MOTHER’S ASSIGNMENT OF ERROR II

       THE DECISION THAT GRANTED PERMANENT CUSTODY OF A.B. AND
       L.B. TO [CSB] WAS NOT IN THE BEST INTERESTS OF A.B. AND L.B. AS
       PERMANENT CUSTODY WAS NOT THE LEAST RESTRICTIVE MEANS
       OF ACHIEVING A LEGALLY SECURE PERMANENT PLACEMENT FOR
       A.B. AND L.B. AND THE GUARDIAN AD LITEM DID NOT MAINTAIN
       INDEPENDENCE, OBJECTIVITY, AND FAIRNESS, AS REQUIRED BY
       SUP.R. 4[8](D)(2)[.]

                           FATHER’S ASSIGNMENT OF ERROR I

       CLEAR AND CONVINCING EVIDENCE WAS NOT PRESENTED TO
       WARRANT A FINDING THAT PERMANENT CUSTODY WAS IN THE
       BEST INTEREST OF THE MINOR CHILDREN, AND THE DECISION WAS
       AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

       {¶14} The parents also challenge the trial court’s permanent custody decision on the

merits. Before a juvenile court may terminate parental rights and award permanent custody of

children to a proper moving agency it must find clear and convincing evidence of both prongs of

the permanent custody test: (1) that the children are abandoned; orphaned; have been in the

temporary custody of the agency for at least 12 months of a consecutive 22-month period; they
                                                6


or another child in a parent’s custody have been adjudicated abused, neglected, or dependent on

three separate occasions; or they cannot be placed with either parent within a reasonable time or

should not be placed with either parent, based on an analysis under R.C. 2151.414(E); and (2)

that the grant of permanent custody to the agency is in the best interest of the children, based on

an analysis under R.C. 2151.414(D). See R.C. 2151.414(B)(1) and 2151.414(B)(2); see also In

re William S., 75 Ohio St.3d 95, 99 (1996).

       {¶15} The trial court found that CSB satisfied the first prong of the test for numerous

alternative reasons, including that both children had been in the temporary custody of CSB for

more than 12 months of a consecutive 22-month period. See R.C. 2151.414(B)(1)(d). The

parents do not dispute that finding.       They confine their arguments to the trial court’s

determination that permanent custody was in the best interest of L.B. and A.B.

       {¶16} Although Father’s argument also focuses on whether CSB or the guardian ad

litem fulfilled their obligations to consider him as a placement for his children and/or assist him

with reunification, he did not raise those arguments in the trial court, nor has he properly raised

them through an assignment of error. To the extent that Mother has assigned error to whether the

guardian ad litem fulfilled his duties in this case, that argument will be addressed within the

context of the best interest analysis.

       {¶17} When determining the children’s best interest under R.C. 2151.414(D), the

juvenile court must consider all relevant factors, including the interaction and interrelationships

of the children, their wishes, their custodial history, and the need for permanence in their lives.

See In re R.G., 9th Dist. Summit Nos. 24834, 24850, 2009-Ohio-6284, ¶ 11.

       {¶18} The interaction between the children and their parents was limited to supervised

visitation because neither parent had completed the reunification goals of the case plan.
                                               7


Although Mother was more compliant with the requirements of the case plan than Father, she

stopped participating in case plan services after she returned to North Carolina. Witnesses

expressed concern that Father tended to control Mother and was a negative influence on her, yet

Mother dropped out of counseling and never addressed that issue. One of Mother’s service

providers testified that Mother’s case with that agency was closed because Mother made the

choice to leave her children in Ohio and follow Father to North Carolina rather than work toward

reunification with her children.

       {¶19} For their entire two-year lives, L.B. and A.B. had lived outside the custody of

their parents. Upon their release from the hospital, they were placed in a foster home, where

they resided with the foster parents and their four biological children for the remainder of this

case. The foster parents had been able to meet the twins’ basic needs, extensive medical needs,

and had been addressing their developmental delays. Several witnesses testified about the

children’s many medical problems, their need for extensive day-to-day care, and the significant

progress that they had made while living with the foster family. The caseworker and the

guardian ad litem opined that the foster family was doing a wonderful job with the twins and that

the children had become bonded with the entire foster family. The foster parents were interested

in adopting L.B. and A.B. if CSB received permanent custody.

       {¶20} Although the parents argue that Grandmother should have been considered as a

legal custodian for the twins, Grandmother’s interaction with them had been minimal and

predated the permanent custody hearing by nearly one year. CSB twice began the process of

investigating Grandmother as a possible out-of-state placement for the children, but

Grandmother never developed a relationship with them during the two years that this case was

pending. She came to Ohio only one or two times and she did not attend the children’s medical
                                                 8


appointments or receive any training about how to care for their many medical and

developmental needs.

       {¶21} Because the twins were only two years old at the time of the hearing, the guardian

ad litem spoke on their behalf. He opined that permanent custody was in the best interest of the

children because they were thriving in the foster home and none of their biological relatives had

shown the commitment or ability to provide for their extensive needs on a consistent and

permanent basis. Although Mother faults the guardian ad litem for favoring the foster parents

and failing to conduct a more thorough investigation of Grandmother as a potential legal

custodian, the guardian testified that he spoke to Grandmother on the phone several times.

Moreover, although the parents continued to raise Grandmother’s name as a potential relative

placement, Grandmother herself had not demonstrated to CSB or the guardian ad litem that she

had the desire or ability to provide a permanent home for the children. Grandmother was a

virtual stranger to the children, did not know how to care for them, and no one had ever filed a

motion for legal custody on her behalf.

       {¶22} Because the children had lived in temporary placements for their entire two-year

lives, they were in need of a legally secure permanent placement. Because none of their

biological relatives had demonstrated an ability and/or desire to provide for their significant,

ongoing medical needs on a permanent basis, the trial court reasonably concluded that a legally

secure permanent placement would be achieved by placing them in the permanent custody of

CSB.

       {¶23} The parents have failed to demonstrate that the trial court’s best interest

determination was not supported by clear and convincing evidence.         Mother’s second and

Father’s first assignments of error are overruled.
                                                 9


                                                III.

       {¶24} The parents’ assignments of error are overruled. The judgment of the Summit

County Court of Common Pleas, Juvenile Division, is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       DONNA J. CARR
                                                       FOR THE COURT



HENSAL, P. J.
CALLAHAN, J.
CONCUR.
                                        10


APPEARANCES:

MADELINE LEPIDI-CARINO, Attorney at Law, for Appellant.

ANTHONY COSTELLO, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.

JOSEPH KERNAN, Guardian ad Litem.